Citation Nr: 0633415	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  01-04 559A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to 
June 20, 2005 for service-connected degenerative joint 
disease of the right knee.

2.  Entitlement to an increased evaluation for service-
connected degenerative joint disease of the right knee, 
currently rated as 20 percent disabling.  

3.  Entitlement to a compensable rating prior to July 22, 
2003, to a rating in excess of 10 percent from July 22, 2003 
to June 19, 2005, and to a rating in excess of 20 percent 
beginning June 20, 2005 for service-connected left knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from September 
1982 to September 1986.  

In March 2004, the Board of Veterans' Appeals (Board) granted 
entitlement to service connection for cervical spine, 
thoracic spine, and lumbar spine disabilities, denied 
entitlement to service connection for residuals of a head 
injury, and remanded the issues of entitlement to an 
increased evaluation for service-connected right knee 
disability and entitlement to a compensable evaluation for 
service-connected left knee disability to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia for additional development.  A March 2006 rating 
decision granted a 10 percent rating for service-connected 
left knee disability effective July 22, 2003 and a 20 percent 
rating effective June 20, 2005; this rating decision also 
granted a 20 percent evaluation for service-connected 
degenerative joint disease of the right knee, effective June 
20, 2005.


FINDINGS OF FACT

1.  The medical evidence prior to June 20, 2005 does not show 
limitation of flexion of the right leg to less than 45 
degrees or limitation of extension to more than 10 degrees.

2.  VA examination on March 15, 2006 shows limitation of 
motion of the right knee was 0 degrees to 35 degrees with 
weakness, fatigability, and pain on motion.  

3.  The medical evidence prior to July 22, 2003 does not show 
limitation of flexion of the left leg to less than 60 degrees 
or limitation of extension to more than 5 degrees.

4.  The medical evidence from July 22, 2003 through June 19, 
2005 does not show limitation of flexion of the left leg to 
less than 45 degrees or limitation of extension to more than 
10 degrees.

5.  The medical evidence beginning June 20, 2005 shows 
degenerative joint disease of the left knee; range of motion 
of the knee on VA examination on March 15, 2006 was from zero 
to 40 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right knee disability prior to June 20, 2005 have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260 (2004).

2.  The criteria for an evaluation in excess of 20 percent 
for right knee disability from June 20, 2005 have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010-5260 (2006).

3.  The criteria for a compensable evaluation for left knee 
disability prior to July 22, 2003 have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010-5260 (2002).

4.  The criteria for an evaluation in excess of 10 percent 
for left knee disability from July 22, 2003 through June 19, 
2005 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260 
(2004).

5.  The criteria for an evaluation in excess of 20 percent 
for left knee disability beginning June 20, 2005 have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice and assistance provisions of 
the VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, in this case, notice was provided 
later in the appeal process.  The Court's decision did not 
contain a remedy under such facts, and there appears to be no 
effective remedy available given these circumstances.  
Nevertheless, in May 2004, the RO sent the veteran a letter, 
with a copy to his representative, in which he was informed 
of the requirements needed to establish entitlement to 
increased ratings for his service-connected bilateral knee 
disability.  In accordance with the requirements of the VCAA, 
the letter informed the veteran what evidence and 


information he was responsible for and the evidence that was 
considered VA's responsibility.  The letter explained that VA 
would make reasonable efforts to help him get additional 
evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  Private medical records were subsequently added to 
the claims file.

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to 
his claims.  38 C.F.R. § 3.159(b)(1).  The May 2004 letter 
stated "[i]f there is any other evidence or information 
that you think will support your claim, please let us 
know.  If you have any evidence in your possession that 
pertains to your claim, please send it to us."  It is 
clear from this letter that the RO was asking for any 
records related to the veteran's claims.  The duty to 
notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence 
has been fulfilled.  There is no indication that 
additional relevant evidence exists, and the veteran has 
not pointed to any additional information that needs to be 
added to his VA claims folders with respect to the issues 
decided herein.

The Board notes that the veteran was provided information in 
April 2006 on disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that there 
are multiple examination and treatment reports on file, 
including VA examination reports dated in June 2005 and March 
2006.  The Board concludes that there is sufficient medical 
evidence on file on which to make a decision on the issues 
addressed herein.  There is no indication in the record that 
additional evidence relevant to the issues decided 


herein is available and not part of the claims file.  The 
veteran has been given ample opportunity to present evidence 
and argument in support of his claim.  The Board additionally 
finds that VA has complied with general due process 
considerations.  See 38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2006).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Nevertheless, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, which is the situation with respect to 


the veteran's cervical spine disability, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

Schedular Criteria

The veteran's service-connected bilateral knee disability is 
rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010-5260.  In the selection of diagnostic code numbers 
assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
injuries and diseases, preference is to be given to the 
number assigned to the injury or disease itself; if the 
rating is determined on the basis of residual conditions, the 
number appropriate to the residual condition will be added, 
preceded by a hyphen.  38 C.F.R. § 4.27 (2006).  The 
hyphenated diagnostic code in this case indicates that 
"arthritis" under Diagnostic Code 5010, is the service-
connected disorder, and limitation of flexion of the leg, 
under Diagnostic Code 5260, is a residual condition.  

Arthritis, due to trauma, substantiated by x-ray findings, 
will be rated as degenerative arthritis under Diagnostic Code 
5003.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5003 (2006).  
Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings, is rated on the basis of the 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  A 20 
percent evaluation is assigned when there is x-ray evidence 
of two or more major joints or two or more minor joint 
groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5260, limitation of flexion of the leg, 
provides a noncompensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Diagnostic Code 5261, limitation of extension, of the leg 
provides a non-compensable rating if extension is limited to 
five degrees, a 10 percent rating if limited to 10 degrees, a 
20 percent rating if limited to 15 degrees, a 30 percent 
rating if limited to 20 degrees, a 40 percent rating if 
limited to 30 degrees, and a 50 percent rating if limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see 
also 38 C.F.R. § 4.71, Plate II (2006) (showing normal 
flexion and extension as between 0 degrees and 140 degrees).

Analysis

Entitlement To A Rating In Excess Of 10 Percent For Right 
Knee Disability Prior To June 20, 2005

A 10 percent evaluation has been assigned for service-
connected right knee disability prior to June 20, 2005 under 
Diagnostic Codes 5010-5260.  A separate 10 percent evaluation 
for right knee strain with chondromalacia, residuals, injury, 
has been assigned under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5299-5257, and is not on appeal.  

To warrant a rating in excess of 10 percent under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260, 
medical evidence of limitation of flexion of the right leg to 
more nearly approximate 30 degrees is required.  
Alternatively, a rating in excess of 10 percent is warranted 
under Diagnostic Code 5261 when there is evidence of 
limitation of extension of the right leg that more nearly 
approximates 15 degrees.

Although mild arthritis of the right knee was reported to be 
shown on magnetic resonance imaging in April 2000, VA x-rays 
in June 2000 were considered to be within normal limits.  On 
VA examination in September 2002, motion of the right leg was 
from 0 to 60 degrees; and x-rays of the right knee were again 
within normal limits.  Subsequent treatment reports from the 
veteran's private physician, dated in July 2003 and April 
2004, refer to the veteran's musculoskeletal problems, 
including his knees, but do not include range of motion 
findings.  It was noted on private evaluation in July 2004 
that motion of the right leg was from -5 to 95 degrees.  
Consequently, the medical evidence prior to June 20, 2005 
does not show sufficient limitation of motion to warrant a 
rating in excess of 10 percent.

Entitlement To An Increased Rating For Right Knee Disability, 
Currently Rated As 20 Percent Disabling

When examined by VA on June 20, 2005, motion of the right 
lower extremity was from 0 to 90 degrees with pain beginning 
at 80 degrees.  It was noted that there was some additional 
loss of motion on repetitive use.  X-rays showed mild 
degenerative joint disease of the right knee.  On VA 
examination in March 2006, flexion of the right leg was to 35 
degrees with pain beginning at 20 degrees and extension was 
to 0 degrees with pain beginning at 30 degrees.  X-rays were 
again interpreted as showing mild degenerative changes.  
Because the Schedule assigns a 0 percent rating when 
extension of the knee is to 0 degrees and a 20 percent rating 
when flexion is no worse than 30 degrees, a schedular rating 
in excess of 20 percent for limitation of motion of the 
veteran's service-connected right knee disability beginning 
June 20, 2005 is not warranted.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint.  38 C.F.R. §§ 4.40, 4.45 (2005); see 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  When examined 
by VA in March 2006, flexion of the right leg with pain was 
to 20 


degrees and extension with pain was to 30 degrees.  It was 
noted that there was additional loss of extension on 
repetition.  Additionally, it was noted on this examination 
that there was right leg crepitus and weakness, that the 
veteran used a knee brace and a cane to walk, and that he had 
trouble standing for more than a few minutes or walking for 
more than a few yards at a time.  Moreover, there was 
abnormal shoe wear on the right only.  Nevertheless, pain did 
not limit flexion or extension to a degree above that 
currently assigned.

Entitlement To A Compensable Evaluation For left Knee 
Disability Prior To July 22, 2003

Although the medical evidence prior to July 2003 reveals a 
diagnosis of left knee strain in March and June 2000, the 
only notation of left knee range of motion prior to July 22, 
2003 was in September 2002.  Motion of the left leg was from 
0 to 60 degrees on VA examination in September 2002, with 
pain at full extension and at 60 degrees of flexion.  As the 
Schedule assigns a noncompensable evaluation when flexion of 
the knee is to 60 degrees and extension of the knee is to 0 
degrees, a compensable rating is not warranted under the 
Schedule prior to July 22, 2003.

Entitlement To A Rating In Excess of 10 Percent For Left Knee 
Disability from July 22, 2003 to June 19, 2005

A 10 percent evaluation for the veteran's left knee 
disability was assigned effective July 22, 2003 based on a 
private medical report dated on July 22, 2003, which 
diagnosed a chronic sprain.  The only medical evidence dated 
between July 22, 2003 and June 19, 2005 are medical reports 
from the veteran's private physician dated in April and July 
2004.  While there is no knee range of motion reported in 
April 2004, motion was reported in July 2004 to be from -5 to 
95 degrees.  Although the examiner had referred primarily to 
the right knee prior to the notation of range of motion, and 
it is unclear if this range of motion also applies to the 
left 


leg, this motion is not severe enough to warrant a rating in 
excess of 10 percent under the applicable diagnostic codes.  
Consequently, a rating in excess of 10 percent is not 
warranted for left knee disability from July 22, 2003 through 
June 19, 2005.  

Entitlement To An Evaluation In Excess Of 20 Percent For Left 
Knee Disability Beginning June 20, 2005 

At the most recent VA evaluation of the left knee on June 20, 
2005, the veteran complained of left knee pain, giving way, 
weakness, and flare-ups.  Although it was reported on this 
examination that motion of the knee was from 0 to 30 degrees 
with pain, the examiner noted that the veteran was able to 
flex his left knee to at least 90 degrees when he thought he 
was not being observed.  X-rays of the left knee showed mild 
degenerative joint disease.  When examined by VA in March 
2006, motion of the left knee was reported to be from 5 
degrees of extension to 40 degrees of flexion, with pain 
beginning at 30 degrees of flexion and 20 degrees of 
extension.  Based on the above findings, an evaluation in 
excess of 20 percent is not warranted for either loss of 
flexion under Diagnostic Code 5260 or loss of extension under 
Diagnostic Code 5261.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261.  

Other Factors For Consideration 

Although it is possible to award separate evaluations for 
knee disability when there is evidence of compensable 
limitation of both flexion and extension of either knee, the 
medical evidence on file does not show compensable limitation 
of extension of either leg.  See VAOPGCPREC 9-04; 69 Fed. 
Reg. 59990 (2004) (rating limitation of flexion and extension 
of the leg separately under Diagnostic Codes 5260 and 5261). 

The Board has considered whether another rating code is "more 
appropriate" than the ones used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  The 


Board would note, however, that the medical evidence on file 
does not show any ankylosis of the knee, dislocated or 
removal of semilunar cartilage of the knee, impairment of the 
tibia and fibula, or genu recurvatum.  With respect to 
Diagnostic Code 5257 for recurrent subluxation or lateral 
instability of the knee, the Board notes that the veteran is 
assigned a compensable evaluation under this code for his 
right knee and that there is no medical evidence on file of 
recurrent subluxation or lateral instability of the left 
knee.  Therefore, an increased evaluation is not warranted 
for either knee disability under another diagnostic code for 
disability of the knee.  38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5257, 5258, 5259, 5262, 5263 (2005).  

Functional loss due to pain and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint must also be considered.  See 38 C.F.R. §§ 4.40, 
4.45 (2006); see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board would note, however, that any problems 
with weakness and loss of motion due to pain in the right 
knee or in the left knee have been reflected in the ratings 
assigned to the veteran's service-connected bilateral knee 
disability.  This is true because loss of motion of each knee 
has been less than required by the Schedule for both the 10 
and 20 percent ratings assigned for each knee.  Consequently, 
a higher evaluation based on additional limitation of 
function is not warranted for either knee disability.

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the Schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  In this 
regard, the schedular evaluations in this case are not 
inadequate.  Ratings in excess of those assigned are provided 
for certain manifestations of each service-connected knee 
disorder, but the medical evidence reflects that those 
manifestations, are not present in this case.

Moreover, the Board finds no evidence of an exceptional 
disability picture.  While the current evidence shows that 
the veteran uses a knee brace and a cane to ambulate, the 
evidence does not show that either service-connected 
disability "markedly" interferes with employment.  In fact, 
although it was noted that there were certain types of manual 
employment that would be difficult for the veteran to perform 
due to his knee disabilities, the VA examiner concluded on 
examination in June 2005 and March 2006 that the effect on 
daily activities, including exercise, was no more than 
moderate, except for the effect on the veteran's ability to 
play sports.  The examiner said in March 2006 that the 
veteran could be employed in a position where he did not have 
to stand for more than 15 minutes an hour or walk more than 
100 yards at a time.  Additionally, the evidence does not 
show that the veteran has been frequently hospitalized due to 
either knee disability.  Therefore, the RO's determination 
not to refer this case for extra-schedular consideration was 
appropriate. 

As the evidence is not in relative equipoise, the doctrine of 
reasonable doubt is not for application with respect to the 
issues of entitlement to evaluations in excess of those 
currently assigned.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

An evaluation in excess of 10 percent for right knee 
disability prior to June 20, 2005 is denied.  

An evaluation in excess of 20 percent for right knee 
disability from June 20, 2005 is denied.  

A compensable evaluation for left knee disability prior to 
July 22, 2003 is denied.  

An evaluation in excess of 10 percent for left knee 
disability from July 22, 2003 through June 19, 2005 is 
denied.  

An evaluation in excess of 20 percent for left knee 
disability beginning June 20, 2005 is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


